Citation Nr: 1326555	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  10-45 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for left elbow epicondylitis.

2.  Entitlement to an initial rating higher than 20 percent for degenerative disc disease of the lumbar spine with radiating symptoms to the left lower extremity.

3.  Entitlement to an initial (compensable) rating for bilateral hearing loss. 

4.  Entitlement to an initial (compensable) rating for epididymitis/chronic testicular pain.

5.  Entitlement to an initial (compensable) rating for left inguinal nerve injury and residual scar, status post left inguinal hernia repair.

6.  Entitlement to an initial (compensable) rating for hemorrhoids.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD


E. Pomeranz, Counsel

INTRODUCTION

The Veteran had active military service from October 1979 to October 2005.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision the RO granted service connection for the following disabilities:  (1) a pain disorder and assigned a 30 percent rating; (2) degenerative disc disease of the lumbar spine with radiating symptoms to the left lower extremity and assigned a 20 percent rating; (3) degenerative arthritis of the knees and assigned a 10 percent rating; (4) tinnitus and assigned a 10 percent rating; (5) bilateral hearing loss and assigned a 0 percent, i.e., noncompensable rating; (6) bilateral pes planus and assigned a noncompensable rating; (7) migraine headaches and assigned a noncompensable rating; (8) epididymitis/chronic testicular pain and assigned a noncompensable rating; (9) left inguinal nerve injury and residual scar, status post left inguinal hernia repair, and assigned a noncompensable rating; and (10) hemorrhoids and assigned a noncompensable rating.  All of the ratings were effective from November 13, 2006.

But also in that November 2007 rating decision, the RO denied the Veteran's claims for service connection for the following disorders:  (11) erythematous macularles; (12) left elbow epicondylitis; (13) right ankle sprain; (14) atropine injury; (15) bronchitis; (16) pneumonia; (17) sleep disorder; (18) high cholesterol; and (19) positive PPD test.

In January 2008, in response, he filed a timely notice of disagreement (NOD) concerning all of the aforementioned claims, except numbers 15 and 16.  He also requested an effective date earlier than November 13, 2006, for the grant of service connection for his service-connected disabilities.  A statement of the case (SOC) was issued in August 2010, but in his October 2010 substantive appeal (on VA Form 9) he clarified that he was only appealing issues numbered 2, 5, 8, 9, 10, and 12.  So he only perfected his appeal to the Board concerning these six specific claims.  See 38 C.F.R. §§ 20.200, 20.202, etc.; Ledford v. West, 136 F.3d 776, 770-80 (Fed. Cir. 1998).

Although determined to be service-connected disabilities, he wants higher initial ratings for his low back disability, bilateral hearing loss, epididymitis/testicular pain, left inguinal nerve injury and scar/status post left inguinal hernia repair, and hemorrhoids.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been variances in the severity of the disability, in other words, times when it has been worse than at others).

In March 2011, in support of his claims, the Veteran testified at a hearing at the Board's offices in Washington, DC, before the undersigned Veterans Law Judge (VLJ).  This type of hearing is often and more commonly referred to as a Central Office (CO) hearing.  During the hearing the Veteran submitted a colonoscopy report from the National Naval Medical Center, dated in January 2011, and duplicative copies of his service treatment records (STRs), dated in February 1986, which were already in his claims file.  He waived his right to have 

the RO initially consider this additional evidence as the Agency of Original Jurisdiction (AOJ), preferring instead to have the Board do so in the first instance.  38 C.F.R. § 20.1304(c).  Nevertheless, in view of the need to further develop his claims before deciding them on appeal, the Appeals Management Center (AMC) in Washington, DC, will have opportunity to consider this additional evidence when completing the Board's remand directives for the RO.


REMAND

In regard to the Veteran's claim for service connection for left elbow epicondylitis, during his March 2011 CO hearing he testified that while in the military he developed pain in this elbow from overuse.  In addition, on one occasion while participating in a physical training test, he was doing pushups when his left arm "just gave out" and became weak and painful.  He subsequently underwent physical therapy and received steroid injections.  According to him, he was referred to a surgeon who suggested surgery for his left elbow.  However, because there was only a 35 percent chance of improvement, he declined the surgery.  He said he developed chronic pain in his left elbow that has continued since his discharge from service.  This, he contends, is reason to associate his current left elbow pain with his service because it dates back to his service.

His STRs show that in June 2003 he was treated for pain in his left elbow.  At that time he stated that he had experienced the pain for one month.  He denied any precipitating trauma.  The diagnosis was left medial epicondylitis.  He subsequently underwent physical therapy and was placed on a physical profile.  In July 2004 it was noted that he had experienced a re-injury of his left medial epicondylitis for over six weeks, which had started after physical training.  He was again referred for physical therapy for the pain.  In December 2004 it was noted that he had persistent medial epicondylitis, despite two injections.  In June 2005 he had his military separation examination.  In response to the question of whether he had ever had or if he then currently had a painful shoulder, elbow, or wrist, he responded "yes."  The examiner noted that the Veteran had been treated for his left elbow in July 2004 and that he subsequently had undergone physical and occupational therapy in his rehabilitation.  His upper extremities were clinically evaluated as "normal."  He retired from the military in October 2005.

Post-service VA medical records show that, in March 2006, X-rays were taken of his left elbow.  The impression was that there was no acute fracture or dislocation in the left elbow and no joint effusion.  

In September 2007, the Veteran had a VA compensation examination.  The examiner stated that the Veteran had developed pain in the left elbow during service in 2003 to 2004.  He was diagnosed with epicondylitis and received physical and occupational therapy, and local injection which did not help.  Surgery was recommended for debridement but he declined.  According to him, at present, he had a constant pain that he rated 9/10.  The left elbow was not reported to be swollen, hot, red, stiff, weak, unstable, giving out, locking, tired or lacking endurance.  There was no effect of the left elbow on his work.  He wore a brace on his left elbow.  

On objective physical examination, there was no soft tissue swelling, effusion, tenderness, guarding, redness, heat, instability, weakness, abnormal movement, spasm, pain on motion, pain on motion against resistance, or pain on repeated movement.  Flexion was to 145 degrees, supination to 85 degrees, and pronation to 80 degrees.  The examiner diagnosed left elbow epicondylitis.  However, the examiner also stated that the Veteran's ongoing reported symptoms were unlikely to be secondary to the left elbow epicondylitis.  Thus, if the Veteran's reported left elbow symptoms were not related to his left elbow epicondylitis, it is unclear what disability they were a part of since that examiner did not clarify this.  It is also unclear as to what was the symptomatology of the Veteran's diagnosed left elbow epicondylitis.  In addition, the examiner did not address the pertinent question of whether the Veteran's currently diagnosed left elbow disability was related to his period of active service, to specifically include his diagnosis in service of left medial epicondylitis.  Therefore, additional medical comment is needed to make these necessary determinations.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).

As for the Veteran's service-connected low back disability with radiation to his left lower extremity, he was last afforded a VA compensation examination concerning this disability in September 2007.  In his March 2011 CO hearing testimony, he stated that the radiation of pain down into his left lower extremity was constant.  And because of the radiation and low back pain, he could not stand or sit for prolonged periods of time.  He alleged that his low back disability had worsened significantly since his last VA compensation examination.  Thus, the Board finds that another examination is needed reassessing the severity of this disability, including to determine whether a separate rating is warranted for the radiating pain into his left lower extremity, that is, apart from the rating for the underlying low back disability itself.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, including especially Note (1), indicating to evaluate objective neurologic abnormalities...separately, under an appropriate diagnostic code.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In regard to the Veteran's service-connected bilateral hearing loss, he was also last afforded a VA compensation examination addressing the severity of this disability in September 2007.  And in his March 2011 CO hearing testimony, he maintained that his hearing acuity had worsened considerably since that evaluation.  Another examination therefore also is needed reassessing the severity of this disability.  38 C.F.R. §§ 3.326, 3.327 (2012).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995); and Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

As for the Veteran's service-connected epididymitis/chronic testicular pain, he similarly last had a VA compensation examination concerning this disability in August 2007.  In his March 2011 CO hearing testimony, he stated that he had constant testicular pain.  He also noted that tests regarding whether he experienced any sexual dysfunction had been inconclusive.  Thus, this disability also needs to be reexamined.  See Green, 1 Vet. App. at 121, 124.


In regards to his service-connected left inguinal nerve injury and residual scar, status post left inguinal hernia repair, the Veteran was last provided a VA compensation examination addressing the severity of this disability in September 2007, so just as long ago as concerning his others disabilities at issue.  In his March 2011 CO hearing testimony, he asserted that he had constant pain and swelling at the actual hernia site, itself, so not just in his surgical scar.  According to him, the pain also radiated over his hip.  He noted that any prolonged activity aggravated his pain.  He further indicated that, at times, the pain was incapacitating.  Reexamination of this disability therefore also is required.  See Green, 1 Vet. App. at 121, 124.

Lastly, as concerning his service-connected hemorrhoids, he was last afforded a VA compensation examination regarding them in September 2007, so, again, some 6 years ago.  And in his March 2011 CO hearing testimony, he maintained that he had internal and external hemorrhoids.  Moreover, because of them, he had daily bleeding with every bowel movement.  Hence, this disability also needs to be reevaluated.  See Green, 1 Vet. App. at 121, 124.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Make arrangements for the Veteran to be provided the following VA compensation examinations:

A.  A VA orthopedic/neurological examination to ascertain the nature and etiology of any left elbow disability, including especially epicondylitis, and to reassess the severity of the Veteran's service-connected degenerative disc disease of his lumbar spine with radiation into his left lower extremity, as well as his service-connected left inguinal nerve injury and residual scar, status post left inguinal hernia repair.  The claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner must specifically review the Veteran's service treatment records (STRs), which show that in June 2003 he was treated for pain in his left elbow.  At that time, he stated that he had experienced the pain for one month.  He denied any trauma, so precipitating injury.  The diagnosis was left medial epicondylitis.  He subsequently underwent physical therapy and was placed on a physical profile.  In July 2004 it was noted that he had experienced a re-injury of his left medial epicondylitis for over six weeks, which had started after physical training.  He was again referred for physical therapy for the pain.  In December 2004 it was noted that he had persistent medial epicondylitis, despite two injections.  He continued to receive treatment for his left medial epicondylitis in January 2005.  In June 2005 he underwent a separation examination.  In response to the question of whether he had ever had or if he then currently had a painful shoulder, elbow, or wrist, he responded "yes."  The examiner noted that the Veteran had been treated for his left elbow in July 2004 and that he subsequently had undergone both physical and occupational therapy.  The Veteran's upper extremities were clinically evaluated as "normal" during that exit examination, however.  The examiner must also review the September 2007 VA examination report. 

All necessary diagnostic testing and evaluation is to be accomplished.


(a) With respect to the Veteran's claimed left elbow epicondylitis, after a review of the examination findings and the relevant evidence of record, the examiner should render an opinion on the following:

(i) Does the Veteran have a current left elbow disability to specifically include left elbow epicondylitis?

(ii) If so, what is the likelihood (very likely, as likely as not, or unlikely) that any currently diagnosed left elbow disability, to specifically include left elbow epicondylitis if diagnosed, is related or attributable to the Veteran's period of active military service, but especially his diagnosis of left medial epicondylitis and/or overuse of the left elbow during service?

The examiner is advised that the term "as likely as not" means at least 50-percent probability.  This term does not however mean merely within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  Very likely and as likely as not support the posited causal relationship between the current disability and the Veteran's military service, whereas a conclusion this is unlikely obviously instead weighs against the claim.

If no link to military service is found, such finding and conclusion should be affirmatively stated and a complete rationale for any opinion expressed should be included in the examination report.  Merely the examiner saying he/she cannot respond will not suffice, unless there is explanation as to why a response is not possible.

(b) In regards to the Veteran's low back disability with radiating symptoms into his left lower extremity, the examiner is requested to record pertinent medical complaints, symptoms, and clinical findings.  In addition, the examiner should perform range-of-motion studies of the thoracolumbar spine for forward flexion, backward extension, left and right lateral flexion, and left and right rotation.  The examiner must additionally indicate whether there is any pain or painful motion, weakened movement, premature or excess fatigability or incoordination on movement, and if there is should indicate at what point pain begins and ends.  To this end, the examiner should address whether and to what extent there is likely to be additional range of motion loss due to:  (1) pain on use, including during flare-ups or prolonged use; (2) weakened movement; (3) premature or excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain limits functional ability during flare-ups or with prolonged, repeated activity.  All limitation of function must be identified.  If there is no pain, no limitation of motion, and/or no limitation of function, this must be expressly noted in the report.

The examiner should additionally determine the nature, extent, and severity of any associated nerve impairment (e.g., radiculopathy/sciatic neuropathy), particularly as affecting the left lower extremity.  If there continues to be such impairment, the examiner should specify the nerve involved and describe the extent of neurological impairment in each lower extremity as mild, moderate, moderately severe, or severe.

The examiner should also determine whether, and if so to what extent, the Veteran has experienced incapacitating episodes of intervertebral disc syndrome (IVDS) due to his service-connected lumbosacral spine disability.  An incapacitating episode is a period of acute signs and symptoms due to the IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4,71a, Diagnostic Code 5243, Note (1).

Moreover, the examiner must describe the impact of the Veteran's service-connected low back disability and his other service-connected disabilities (so in combination) on his daily activities and employability.

A complete rationale for all opinions must be provided.

(c) With respect to the Veteran's service-connected left inguinal nerve injury and residual scar, status post left inguinal hernia repair, the examiner is requested to provide a detailed review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and all diagnostic testing necessary to determine the full extent of all disability present.  

In regard to the Veteran's inguinal nerve, the examiner must indicate whether the Veteran has complete paralysis, or mild, moderate, or severe incomplete paralysis, neuralgia, or neuritis.

The examiner must further describe the manifestations of the Veteran's residual scar, status post left inguinal hernia repair.  In this regard, the examiner should, if possible, provide a measurement of the length and width of the scar as well as the area of the scar in terms of square inches.  The examiner should also indicate whether the scar is superficial or unstable.  (A superficial scar is one not associated with underlying soft tissue damage, and an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.)

The examiner as well must state whether the scar is painful on objective demonstration.

The examiner should also specifically report whether there is any associated underlying muscle damage due to the residual scar, status post inguinal hernia repair, and, if so, indicate which muscle group(s) is/ are involved.  The examiner should also state whether the scar is a deep scar.  (A deep scar is one associated with underlying soft tissue damage.)

A complete rationale for all opinions must be provided.

B.  A VA audiological examination to determine the current severity of the Veteran's service-connected bilateral hearing loss.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  Audiometric findings necessary to apply pertinent rating criteria should be made.  The examiner must describe the impact of the Veteran's bilateral hearing loss on his daily activities and employability.  38 C.F.R. § 4.10; Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The underlying rationale for all opinions expressed should be discussed in the examination report.


C.  A VA genitourinary examination to reassess the severity of the Veteran's epididymitis/chronic testicular pain.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All necessary testing and evaluation are to be accomplished.

The examiner must report the current manifestations of the Veteran's epididymitis/chronic testicular pain.  The examiner must also comment on whether this disorder is tantamount to atrophy of the testis.  The examiner must further report whether the Veteran experiences any sexual dysfunction (with and without medication), impotence, and/or inability to ejaculate due to his epididymitis/ chronic testicular pain.  

D.  An appropriate VA examination to determine the current severity of the Veteran's service-connected hemorrhoids.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must specifically review the January 2011 colonoscopy report from the National Naval Medical Center.  All indicated studies should be performed, and all findings set forth in detail.  

Following the physical examination, the examiner should specifically indicate whether the disability is manifested by large or thrombotic hemorrhoids; whether the hemorrhoids are irreducible; whether there is excessive or redundant tissue; whether there is any indication that the disability is productive of frequent recurrences; and whether there is evidence of persistent bleeding, anemia, or fissures.  The examiner must state whether the Veteran has a fissure.   

2.  Ensure the examination reports contain the requested information.  If not, take corrective action.  38 C.F.R. § 4.2.

3.  Then readjudicate the claims in light of this and all other additional evidence.  In regard to the Veteran's service-connected low back disability, consideration should be given to the assignment of a separate rating for the radiation of pain, etc., into his left lower extremity, so a rating apart from the rating for the underlying low back disability itself.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  See also 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242, including especially Note (1), indicating to evaluate objective neurologic abnormalities...separately, under an appropriate diagnostic code.  In this instance this perhaps would be Diagnostic Code 8520.

When readjudicating these claims, the AMC/RO must address all evidence received since the last supplemental statement of the case (SSOC), to specifically include the January 2011 colonoscopy report from the National Naval Medical Center.  If any claim remains denied or not granted to the Veteran's satisfaction, send the Veteran and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


